DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 07/14/2021. 
Claim 1 is amended. 
Claims 7-9 are canceled. 
Claims 1-6 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. TW 107134970, filed on 10/03/2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074287 (“LaFary”), and in view of US 2019/0137290 (“Levy”), and further in view of US 2019/0389657 (“Bonner”).
Regarding claim 1, LaFary discloses a system for mobile robot, adapted for receiving and executing a plurality of instructions, each of the plurality of instructions having a target position and a target action such that a plurality of the target positions and a plurality of the target actions are defined (see fig 5, where a block diagram of mobile robot is shown, see also fig 9, where a flow chart of path planning is shown from a current position to a target position. see also [0026], where “FIG. 9 illustrates, by way of example only, a known algorithm a mobile robot might use to plan a path between the mobile robot's current position and a particular location in accordance with a map.”; see also [0047], where “In general, the steps of the path planning algorithm include receiving the job location (step 905), planning a global path to the job location (step 910), planning a local path around detected and remembered obstacles (step 915), finding an allowable set of movement commands for the mobile robot in order to follow the path (step 925) and sending the movement commands to a locomotion controller or motors (step 930).”; Receiving job location, block 905 corresponds to receiving instruction. A target location/position is an intrinsic part of path planning. Sending movement command, block 930 correspond to target action.), the system comprising thereon: 
a mobile platform (see fig 5, where major components of a mobile robot, 501 is shown), comprising: 
a storage module, configured to store a map data and the plurality of instructions (see fig 5, block 503 is memory and 530 is map; see [0037], where “The memory 503 stores initial operating parameters and preferences for the positive obstacle avoidance engine 515, including a map 530”; operating parameters corresponds to instructions.); 
a positioning module, in communication with the storage module, configured to determine a current position of the mobile platform by using the map data (see fig 9, block 910, see also fig 5, block 555. see also [0047], where “FIG. 9 illustrates, by way of example only, a known algorithm a mobile robot might use to plan a path between the mobile robot's current position and a particular location in accordance with a map and a floor plan delineated by a two dimensional coordinate system.”; path planning is conducted based on the robot’s current position and stored map. Path planning engine is planning the path based on the current position of robot by using a known algorithm. Path planning engine corresponds to positioning module.); 
a control module, in communication with the instruction all the plurality of target positions and a plurality of action control signals corresponding to all the plurality of target actions accordingly, and to move the mobile platform all plurality of target positions (see fig 9, block 905 and 930, receiving an instruction and sending movement commands. Instruction serial is interpreted as instruction for movement path (follow a path for movement). see also fig 5, block 555, path planning engine and block 510, 560 and 585 (controllers). Path planning engine is in communication with controllers. see also [0047], where “finding an allowable set of movement commands for the mobile robot in order to follow the path (step 925) and sending the movement commands to a locomotion controller or motors (step 930).”; see also [0039], where “The propulsion system 550 may comprise a combination of hardware, such as motors and wheels 570, and software 
 an expandable working mechanism, disposed on the mobile platform, configured to receive the plurality of action control signals corresponding to all the plurality of target positions and all the target actions to execute the plurality of target actions as the mobile platform is all the plurality of target positions (see fig 2, where a mobile robot transporting cargo, 12. The cargo is placed on a platform that is elevated from ground. see also fig 5, where block diagram illustration major physical and logical components of robot. 570 is the motors and wheels. Mobile robot has wheels for moving/rotating that is interpreted as expandable working mechanism. 550 is the propulsion system, that include path planning engine, 555 that plans path (receive action signals (e.g. move from position A to position B) and plan path based on received signals). See also [0010], where “The propulsion system typically comprises a collection of hardware and software components that cause the mobile robot to drive about the physical environment under control of the first data structure….In some embodiments, the mobile robot receives a command from another computer system to move the mobile robot from its current position to a specified location in the physical environment.”; Target position corresponds to specified location and target action corresponds to move. see also [0040], where “As shown in FIG. 5, the propulsion system 550 may optionally include a path planning engine 555, which determines, in accordance with the map 530 and the floor plan 535 for the physical environment, an optimum path the mobile robot 501 should take to travel from its current position in the physical environment to a specified location. A variety of different path planning techniques are known and used by those skilled in the art to accomplish 550 is performing path planning (e.g. moving from current location to a target location). So object (cargo, 12) is held on a platform that is disposed inside the robot. Target positions and actions are performed by components of propulsion system (e.g. 555 for path planning, 570 for actual movement etc.). Propulsion system is also disposed in the robot. Mobile robot corresponds to expandable working mechanism. In light of [0034] of submitted specification, expandable working mechanism was interpreted as a physical robot that can receive and perform instructions (e.g. holding an object and moving from one place to another.).
LaFary does not disclose the following limitations:
an instruction ordering module, in communication with the storage module and the positioning module, configured to analyze the plurality of target positions, also configured to define the plurality of target positions closest to the current position as a first target position as a first in a position order table, define another one of the plurality of the target positions closest to the first target position as a second target position as a second in the position order table, and align all the plurality of instructions as an instruction serial based on ranking of all the plurality of target positions in the position order table after all the plurality of target positions are ranked in the position order table;
 control according to the ranking in the position order table; and
a mechanism, … execute all the plurality of target actions as the mobile platform is orderly moved.

an instruction ordering module, in communication with the storage module and the positioning module, configured to analyze the plurality of target positions, also configured to define the plurality of target positions closest to the current position as a first target position as a first in a position order table, define another one of the plurality of the target positions closest to the first target position as a second target position as a second in the position order table, and align all the plurality of instructions as an instruction serial based on ranking of all the plurality of target positions in the position order table after all the plurality of target positions are ranked in the position order table (see fig 4, where ranking of positions is done based on distance locally (by vehicle itself, no central server is needed.). See also [0013], where “local memory storing a navigation map defining a route for execution by the autonomous vehicle and a localization map that the autonomous vehicle implements to determine its location in real space”; See also [0015], where “relative locations of these static objects to a localization map to determine the autonomous vehicle's position in real space……to move toward a specified destination based on the autonomous vehicle's current position”; position is determined from GPS, see [0031]. See also [0070], where “if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location”; See also [0111], where “For example, the autonomous vehicle can then: execute the block-circling scheme described above, including scanning the field near the pickup location for viable wait locations; score these viable wait locations, such as weighted by type, proximity to the pickup location, and upstream distance from the pickup location”; wait location is selected based on proximity from the pickup location. Wait location is ranked/scored based on proximity (e.g. closer proximity gets higher ranking, closest parking space get rank 1, next close one get rank 2 and so on. See also [0121], where “the autonomous vehicle (or the remote computer system) can calculate a route from the pickup location to a drop-off location specified in the rideshare request.”; vehicle include a processor, see [0014]. Processor is scoring/ranking wait locations. Processor corresponds to instruction ordering module.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified LaFary to incorporate the teachings of Levy by including the above feature, an instruction ordering module, in communication with the storage module and the positioning module, configured to analyze the plurality of target positions, also configured to define the plurality of target positions closest to the current position as a first target position as a first in a position order table, define another one of the plurality of the target positions closest to the first target position as a second target position as a second in the position order table, and align all the plurality of instructions as an instruction serial based on ranking of all the plurality of target positions in the position order table after all the plurality of target positions are ranked in the position order table, for finding optimal path to reach a destination from a departure point without any collision and reducing the amount of autonomous traveling.
LaFary in view of Levy does not disclose the following limitations:
control according to the ranking in the position order table; and
a mechanism, … execute all the plurality of target actions as the mobile platform is orderly moved.
control according to the ranking in the position order table (See fig 7, where mobile robot is going to different destinations (locations 712, 714 and 716) following the driving route 710. Locations 712, 714 and 716 are ranked (which location to go first then which location to second etc.). See also [0056], where “In step 540, the stocking assistant robot 100 determines a driving route based on the locations and the order of scanning the plurality of items. In embodiments, the stocking assistant robot 100 determines the driving route that starts with the location for the last scanned item and ends with the location for the first scanned item.”; So a mobile robot is going to multiple destinations following a ranking/ordering.); and
a mechanism, … execute all the plurality of target actions as the mobile platform is orderly moved (see fig 5, block 540 and 550, where mobile robot determine the driving route based on the target destinations and follow the driving route. See also fig 7, where mobile robot is going to all target destinations. See also [0057], where “For example, the stocking assistant robot 100 follows the driving route 710 shown in FIG. 7. By following the driving route 710, the stocking assistant robot 100 helps the worker 140 stock the last scanned item (e.g., item C) first, and the first scanned item (e.g., item A) at the end.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified LaFary in view of Lev y to incorporate the teachings of Bonner by including the above feature, control according to the ranking in the position order table; and a mechanism, … execute all the plurality of target actions as the mobile platform is orderly moved, for utilizing the mobile robot efficiently (e.g. one robot will 
LaFary discloses a system for controlling a mobile robot from one position/destination to another. Levy discloses a system for controlling a mobile robot (vehicle) by ranking the destinations (wait locations) based on the proximity from the current location. Bonner discloses a system for controlling mobile robot based on the ranking (e.g. which location/destination to go first and then which location to go second etc.) and control the mobile robot to go all destinations in an orderly manner.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of LaFary by the teachings of Levy and Bonner, as they are all directed towards the same field of endeavor of controlling mobile platforms. Specifically, the referenced prior art references are all directed towards controlling mobile robotic platforms from an initial location to a destination location.
Regarding claim 2, this claim was interpreted in light of fig 5, 6, 7 and [0036-0039] of submitted specification, as robot is unable to reach a target position from the current position due to the presence of obstacle. Missing determination module generate missing signal and transmit the signal to positioning module. Positioning module determine the position of missing target (or location of obstacle). The instruction ordering module eliminate that position (occupied by obstacle) and analyze rest of the target positions. Modify the first target position and ranking of the remaining positions. Instruction ordering module re-rank the target positions. Control module control the robot based on the modified ranking. On fig 6 cell marked by start is robot’s current position, cell marked by ‘X’ is occupied by obstacles. Cell marked by “A” is the first target position. Initial target moving positions were A[Wingdings font/0xE0]C[Wingdings font/0xE0]D[Wingdings font/0xE0]E[Wingdings font/0xE0]B (fig 4). Due to the presence of obstacle on the route the moving positions were re-ranked as B[Wingdings font/0xE0]E[Wingdings font/0xE0]D[Wingdings font/0xE0]C (fig 8). Basically position of obstacle on the path/route is identified, then re-route the moving path.
 LaFary further discloses a system for mobile robot, wherein the mobile platform comprises a missing determination module, in communication with the positioning module, configured to generate a missing signal when the expandable mobile platform meets a missing status indicating the expandable mobile platform being unable to reach the target position; wherein, when the missing determination module determines that the expandable mobile platform is to execute a missing instruction among the plurality of instructions under the missing status, the missing determination module generates the missing signal and transmits the missing signal to the positioning module, the positioning module determines a missing position of the expandable mobile platform (missing determination module is interpreted as, a position where robot is unable to reach due to the presence of obstacle is identified by missing determination module. LaFary discloses robot identify an obstacle on the travel path by scanning and position of the obstacle also determined. Obstacles avoidance engine, 515 corresponds to missing determination module. See fig 7, where flow diagram showing obstacle identification method. See also [0041]. See also [0046], where “Then, in step 810, the positive and negative obstacle avoidance engine….in steps 830 and 835, the positive and negative obstacle avoidance engine 515 determines whether the distance G between the last good floor reading coordinate and the location in the two-dimensional coordinate system defined by the x-component and they-component exceeds the maximum allowable floor gap location (distance) of obstacles from robot’s current position is determined. see fig 3, where obstacle, 320 is detected on robot, 310 moving/travel path. See also [0032], see also [0037], where “Each two dimensional coordinate in the data structure 520 represents a location in the physical environment to be avoided by the mobile robot 501 because some obstacle has been detected at that location.”), 
the  (see [0040], where “For purposes of the present invention, the path planning engine 555 plans a path that avoids all of the locations that have been identified by the positive and negative obstacle avoidance engine 515 as containing obstacles.”; see also [0046], where “This information may then be used by a path planning engine, an autonavigation engine, or both.”; based on the obstacles identification on the travel path, path planning engine plans another path by avoiding the obstacle.), 
the control module receives the modified instruction serial to generate a plurality of modified moving control signals corresponding to the remaining target positions and a plurality of modified action control signals corresponding to the target actions of the remaining instructions, moves the mobile platform to the remaining target positions,  (see [0047], where “finding an allowable set of movement commands for the mobile robot in order to follow the path (step 925) and sending the movement commands to a locomotion controller or motors (step 930).”; movement command is generated avoiding obstacles and send to controller.), and
controls the expandable working mechanism (see fig 2, where a mobile robot transporting cargo, 12. The cargo is placed on a platform that is elevated from ground. see also fig 5, where block diagram illustration major physical and logical components of robot. 550 is the propulsion system, that include path planning engine, 555 that plans path (receive action signals (e.g. move from position A to position B) and plan path based on received signals). See also [0010], where “The propulsion system typically comprises a collection of hardware and software components that cause the mobile robot to drive about the physical environment under control of the first data structure….In some embodiments, the mobile robot receives a command from another computer system to move the mobile robot from its current position to a specified location in the physical environment.”; Target position corresponds to specified location and target action corresponds to move. see also [0040], where “As shown in FIG. 5, the propulsion system 550 may optionally include a path planning engine 555, which determines, in accordance with the map 530 and the floor plan 535 for the physical environment, an optimum 550 is performing path planning (e.g. moving from current location to a target location). So object is held on a platform that is disposed inside the robot. Target positions and actions are performed by components of propulsion system (e.g. 555 for path planning, 570 for actual movement etc.). Propulsion system is also disposed in the robot. Mobile robot corresponds to expandable working mechanism. In light of [0034] of submitted specification, expandable working mechanism was interpreted as a physical robot that can receive and perform instructions (e.g. holding an object and moving from one place to another.).
LaFary does not disclose the following limitations:
the instruction ordering module, 
defines the target position closest to the 
controls the expandable working mechanism to execute the remaining target actions corresponding to the remaining target positions.
 
an instruction ordering module (see fig 4, where ranking of positions is done based on distance locally (by vehicle itself, no central server is needed.). See also [0013], where “local memory storing a navigation map defining a route for execution by the autonomous vehicle and a localization map that the autonomous vehicle implements to determine its location in real space”; vehicle include a processor, see [0014]. Processor is scoring/ranking wait locations. Processor corresponds to instruction ordering module.),  
defines the target position closest to the (See also [0015], where “relative locations of these static objects to a localization map to determine the autonomous vehicle's position in real space……to move toward a specified destination based on the autonomous vehicle's current position”; position is determined from GPS, see [0031]. See also [0070], where “if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location”; See also [0111], where “For example, the autonomous vehicle can then: execute the block-circling scheme described above, including scanning the field near the pickup location for viable wait locations; score these viable wait locations, such as weighted by type,  wait location is selected based on proximity from the pickup location. Wait location is ranked/scored based on proximity (e.g. closer proximity gets higher ranking, closest parking space get rank 1, next close one get rank 2 and so on. See also [0121], where “the autonomous vehicle (or the remote computer system) can calculate a route from the pickup location to a drop-off location specified in the rideshare request.”; see fig 4, where wait locations are ranked, then control/move the vehicle to different location based on the ranking. OC used LaFary for determining missing position (see citation above) and Levy for ordering (ranking) the positions based on proximity from the pickup position to wait positions. Target positions corresponds to wait positions. Levy discloses a system that order/re-order wait positions based on proximity from pickup position. So it would be obvious to incorporate Levy to LaFary for ordering/re-ordering instructions when a missing position is detected.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified LaFary to incorporate the teachings of Levy by including the above feature, the instruction ordering module; defines the target position closest to the missing position as a first modified target position as a first in a modified position order table, defines one of the remaining target positions closest to the first modified target position as a second modified target position as a second in the modified position order table, and aligning the instructions serial based on ranking of the corresponding target positions in the order position table after all the remaining target positions are ranked in the modified position order table, for finding optimal path to reach a 
LaFary in view of Levy does not disclose the following limitation:
controls the expandable working mechanism to execute the remaining target actions corresponding to the remaining target positions.
However Bonner further discloses a method for controlling mobile robotic platform, wherein controls the expandable working mechanism to execute the remaining target actions corresponding to the remaining target positions (see fig 5, block 540 and 550, where mobile robot determine the driving route based on the target destinations and follow the driving route. See also fig 7, where mobile robot is going to different destinations (locations 712, 714 and 716) following the driving route 710. Locations 712, 714 and 716 are ranked (which location to go first then which location to second etc.). See also [0057], where “For example, the stocking assistant robot 100 follows the driving route 710 shown in FIG. 7. By following the driving route 710, the stocking assistant robot 100 helps the worker 140 stock the last scanned item (e.g., item C) first, and the first scanned item (e.g., item A) at the end.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified LaFary in view of Lev y to incorporate the teachings of Bonner by including the above feature, controls the expandable working mechanism to execute the remaining target actions corresponding to the remaining target positions, 
Regarding claim 3, LaFary further discloses a method for mobile robot, wherein the missing determination module comprises:
 a track determination unit, configured to generate a track missing signal when the mobile platform cannot move to one of the plurality of target positions under a track missing status of the missing status (see fig 5, where path planning engine, 555 is a part of propulsion system, 550. See also [0027], where “The map file is stored in the memory of the mobile robot”; see also [0038-0046], where path and obstacle avoidance parameters are stored on the memory. Path planning engine plan path based on stored map. If an obstacle is identified then re-planning the path. Path planning engine is tracking missing position that robot is unable to reach.);
an action determination unit, configured to generate an action missing signal when the expandable working mechanism cannot execute one of the plurality of target actions under an action missing status of the missing status (see fig 5, where path planning engine, 555 is a part of propulsion system, 550. See also [0027], where “The map file is stored in the memory of the mobile robot”; see also [0038-0046], where path and obstacle avoidance parameters are stored on the memory. Path planning engine plan path based on stored map. If an obstacle is identified then re-planning the path. Path planning engine is tracking action that robot cannot move.); and 
a missing signal transmitting unit, in communication with the track s determination unit and the action determination unit, configured to generate the missing signal when at least one of the track missing signal and the action missing signal is received (see fig 3, where obstacle, 320 is detected on robot, 310 moving/travel path. see also [0037], where “Each two An obstacle on the travel path is determined and position of the obstacle also determined.).
Track determination module is identifying if the robot is unable to reach a destination (or unable to move due to the presence of obstacle on the travel path). Action determination unit is identifying if the robot is unable to perform an action (e.g. carry/move the cargo from position A to position B, carry/move is an action). Missing determination unit is generating missing signal after receiving information from track determination module or action determination module. All three limitations of this claim is interpreted as robot cannot reach to target position due to the presence of obstacle on the travel path. LaFary teaches a method of obstacle identification on the route and avoid the obstacle. LaFary discloses an obstacle avoidance engine, 515 that is identifying an obstacle on the travel path so that robot is unable to reach the destination or unable to perform the assigned task. Identified position/location of obstacle corresponds to track determination/action determination followed by missing signal transmission. So all three steps of this claim is being performed for obstacle identification disclosed at LaFary.
Regarding claim 5, LaFary further discloses a method for mobile robot, wherein the storage module is a memory, or a storage chip (see fig 5, where 503 is memory. see also [0037], where “The initial operating parameters stored in the memory 503 also include a data structure of two dimensional coordinates 520.”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074287 (“LaFary”), in view of US 2019/0137290 (“Levy”), and in view of US 2019/0389657 (“Bonner”), as applied to claim 1 above, and further in view of US 2016/0129592 (“Saboo”).
Regarding claim 4, LaFary further discloses an expandable working mechanism (see fig 2, where a mobile robot transporting cargo, 12. The cargo is placed on a platform that is elevated from ground. see also fig 5, where block diagram illustration major physical and logical components of robot. 570 is the motors and wheels. Mobile robot has wheels for moving/rotating that is interpreted as expandable working mechanism. 550 is the propulsion system, that include path planning engine, 555 that plans path (receive action signals (e.g. move from position A to position B) and plan path based on received signals). 550 is performing path planning (e.g. moving from current location to a target location). So object (cargo, 12) is held on a platform that is disposed inside the robot. Target positions and actions are performed by components of propulsion system (e.g. 555 for path planning, 570 for actual movement etc.). Propulsion system is also disposed in the robot. Mobile robot corresponds to expandable working mechanism. In light of [0034] of submitted specification, expandable working mechanism was interpreted as a physical robot that can receive and perform instructions (e.g. holding an object and moving from one place to another.).
LaFary in view of Levy and Bonner does not disclose the following limitation (wherein the mechanism comprises an action feedback unit, configured to generate an action completion feedback signal when the expandable working mechanism completes anyone of the plurality of target actions.). 
wherein the system comprises an action feedback unit, configured to generate an action completion feedback signal when the system completes anyone of the plurality of target actions (see [0023], where “Over time, as robotic devices of the fleet are performing tasks assigned to them by the control system, the robotic devices may provide, or "publish," task progress data to the control system. Such task progress data may serve as a means to notify the control system of a current status of a task being performed, such as when and where one or more phases of the task have been completed by the robotic devices and/or where, when, and how the robotic devices have deviated from an assigned task (e.g., due to a device malfunction, being delayed by an obstacle, being delayed by another robotic device being late in performing an associated task phase, etc.).”; see also [0079] and [0082]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified LaFary in view of Levy and Bonner to incorporate the teachings of Saboo by including the above feature, wherein the expandable working mechanism comprises an action feedback unit, configured to generate an action completion feedback signal when the expandable working mechanism completes anyone of the plurality of target actions, for utilizing the available resources efficiently by tracking the task status.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0074287 (“LaFary”), in view of US 2019/0137290 (“Levy”), and in view of US , as applied to claim 1 above, and further in view of US 2017/0118307 (“Beaurepaire”).
Regarding claim 6, LaFary does not disclose the following limitation (wherein the positioning module comprises a GPS positioning unit for outdoor positioning, and a Bluetooth or Wi-Fi positioning unit for outdoor positioning).
 However Levy further discloses a mobile robotic platform, wherein the positioning module comprises at least one of a GPS positioning unit for outdoor positioning (see [0031], where “the native application can interface with a GPS sensor and/or a wireless communication module within the mobile computing device to estimate a location of the mobile computing device”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified LaFary to incorporate the teachings of Levy by including the above feature, a GPS positioning unit for outdoor positioning, for reducing the amount of autonomous traveling.
LaFary in view of Levey and Bonner does not disclose a system, wherein a Bluetooth or Wi-Fi positioning unit for outdoor positioning.
However Beaurepaire discloses a system, wherein a Bluetooth or Wi-Fi positioning unit for outdoor positioning (see [0052], where “By way of example, the communication network 105 of system 100 includes one or more networks such as a data network, a wireless network, a telephony network, or any combination thereof……. wireless fidelity (Wi-Fi), wireless LAN (WLAN), Bluetooth®, Internet Protocol (IP) data casting, satellite, mobile ad-hoc network (MANET), and the like, or any combination thereof.”).
 a Bluetooth or Wi-Fi positioning unit for outdoor positioning, for providing feedback information from one or more of the group members and finding optimal path to reach a destination from a departure point without any collision.
Response to Arguments
Applicant’s arguments with respect to claim 1-6 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.T.K. /Examiner, Art Unit 3666  

/HARRY Y OH/Primary Examiner, Art Unit 3666